DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 10-11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cote (US 5,123,589).
Regarding claims 1 and 11, Cote teaches a manufacturing a product packaging, wherein the packaging is manufactured to be an elongate packaging with a plurality of planar side panels (Fig. 6), a first end panel 84 and a second end panel 34; the second end panel is implemented as a lid that is pivotally attached to at least a first planar side panel of the plurality 
Regarding claims 10 and 20, Cote does not teach specific dimensions. The Office takes the position that this feature is not a patentably distinguishable feature over the prior art because mere changes in size, color, and shape over the prior art cannot be used to distinguish over the prior art (see the Manual of Patent Examining Procedures, Section 2144.04).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the package have a length in a range of 10 cm to 18 cm when in a closed state, a first lateral width in a range of 2 cm to 6 cm, and a second lateral width in a range of 1 cm to 3 cm, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 1, 3-8, 10-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sellors (US 3,656,612) in view of Weis (US 1,433,439).
Regarding claims 1 and 10, Sellors teaches manufacturing a manufacturing a product packaging, wherein the packaging is manufactured to be an elongate packaging with a plurality of planar side panels (Figs. 1-2), a first end panel near 78 and a second end panel near 78; the second end panel is implemented as a lid that is pivotally attached to at least a first planar side panel of the plurality of planar side panels (Fig. 2), wherein the lid includes a distal hand-digit-slidable flap panel 78 that is tuckable into the container; and the elongate packaging surrounds an internal region thereof for accommodating one or more cosmetic products that are user-accessible when the distal hand-digit-slidable flap panel is hand-digit-slid out of the retaining slot to pivot the lid into an open state.  Sellors does not teach the distal flap is tuckable a retaining slot formed on at least a second planar side panel of the plurality of planar side panels.  Weis teaches an analogous box with a closure panel 20 (Fig. 1) where the closure panel uses a tuck flap tucks into a retaining slot 15 formed on at least a second planar side panel 2 of the plurality of planar side panels.  It would have been obvious to one of ordinary skill in the art to use the tuck panel structure of Wies with the motivation of design preference as it constitutes a simple substitution to a known alternative closure system that would produce a predictable result. Weis teaches a distal end of the lid is outwardly curved according to a first radius, and the retaining slot is curved to a second radius (Fig. 1) and the distal hand-digit-
Regarding claims 3 and 13, Sellors teaches the elongate packaging, in its internal region, includes an internal divider 87 (Figs. 2 and 4) for accommodatin0g in a spatially separated manner the one or more cosmetic products, wherein the internal divider is integral to the plurality of planar side panels, the first end panel and the second end panel, wherein these panels are formed from a single sheet of material during manufacture (Fig. 1).
Regarding claims 4 and 14, Sellors teaches the single sheet of material is adhesively bonded in at least a portion 86 of its surface area (col 2 lines 35-36; Fig. 1).
Regarding claims 5 and 15, Sellors teaches the elongate packaging is fabricated from a liquid-absorbent material (paperboard; col 3 lines 10-11), so the internal divider is capable of separating the one or more cosmetic products to reduce smearing or cross-contamination between the one or more cosmetic products when stored in the cosmetic-product packaging.
Regarding claims 6 and 16, Sellors teaches the internal divider defines a plurality of elongate compartments capable of receiving the one or more cosmetic products (Fig. 4).
Regarding claims 7 and 17, Sellors teaches the adhesive bonding 86 (Fig. 1) is included along an elongate planar side panel of the plurality of planar panels to provide rigidity to the cosmetic-product packaging, and a distal planar panel 86 of the internal divider is adhesively bonded to a same planar side panel 72 into which the retaining slot is formed (Fig. 4).
Regarding claims 8 and 18, Sellors teaches a portion of the internal divider near the lid is devoid of the distal planar panel (Figs. 1 and 5) that is adhesively bonded to the planar side panel into which the retaining slot is formed.
Regarding claims 10 and 20, Sellors does not teach specific dimensions. The Office takes the position that this feature is not a patentably distinguishable feature over the prior art because mere changes in size, color, and shape over the prior art cannot be used to distinguish over the prior art (see the Manual of Patent Examining Procedures, Section 2144.04).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the package have a length in a range of 10 cm to 18 cm when in a closed state, a first lateral width in a range of 2 cm to 6 cm, and a second lateral width in a range of 1 cm to 3 cm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cote (US 5,123,589) as applied to claims 1 and 11 above as well as over Sellors (US 3,656,612) in view of Weis (US 1,433,439) as applied to claims 1 and 11 above, and further in view of Conti et al. (WO 02/48007 A1).  The aforementioned do not teach providing a friction enhancing surface finish to the distal hand-digit-slidable flap.  Conti teaches an analogous flip open carton with a digital .

Response to Arguments
Applicant's arguments filed 10/07/2020 have been fully considered but they are not persuasive. Applicant argues new limitation “such that the distal end of the lid overlays the retaining slot in a curved manner when the distal end is hand-digit-slid to overlay the retaining slot” is not taught by the prior art.  The examiner disagrees.  The examiner uses the broadest reasonable interpretation of the word overlay to include the meaning ‘to cover, overspread, or surmount with something’ (www.dictionary.com).  The end of the panel is not limited to just the edge, and can refer to the section of panel that is tucked into the slot.   The examiner understands ‘in a curved manner’ to be the shape formed by the shared area of during the overlaid arrangement, like a Venn diagram. This shared area is bounded by the size of any individual shape, and as the slot is curved, the shape of the overlaid area will be curved.  Where applicant is intending to argue that the insertion tab area that extends beyond the tuck slot forms a curved shape, the examiner is unsure why the ellipse shape formed in the prior art relied upon in the rejections of record is not a curved shape.  Where applicant is intending to argue that this new limitation amounts to the concept that each of the arc shapes are pointing the same direction, specifically toward the first end panel in a closed configuration, this new .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Various references are cited having a tuck flap and slot where each have an arc pointing in the same direction, see attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459.  The examiner can normally be reached on Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/PHILLIP D SCHMIDT/Examiner, Art Unit 3734    

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734